         Case 1:18-cv-09936-LGS Document 223 Filed 04/03/20 Page 1 of 1




                                              April 3, 2020
Via ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 1106
New York, New York 10007

           Re: Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

Dear Judge Schofield:

        We write in support of Plaintiffs’ application to seal their letter motion to compel non-
parties Anne Archer Butcher and Dolphin Entertainment. (ECF No. 210.)

        Plaintiffs’ motion to compel references documents that Defendants designated
“Confidential” pursuant to Paragraph 3 of the Protective Order on January 30, 2020 and March
20, 2020. (ECF Nos. 211, 212 at 1, 3.) Plaintiffs did not serve notice challenging any of those
designations, as provided in Paragraph 15 of the Protective Order. (ECF No. 112.) Nor have
Plaintiffs questioned those designations during the parties’ many meet and confer discussions
and exchanges of correspondence. By operation of the Protective Order, therefore, this material
retains its Confidential designation. Id. On that basis, Plaintiffs properly moved to seal their
motion to compel Ms. Archer Butcher and Dolphin Entertainment – as they and other non-parties
have done in prior filings that reference “Confidential” material under the Protective Order. In
each instance, the Court granted the application to seal. (ECF Nos. 160, 180, 191.)

        For the reasons cited in Plaintiffs’ letter motion to seal, for those stated in the Court’s
prior decisions granting applications to seal in this case, and consistent with the Second Circuit’s
decisions in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) and United
States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995), Defendants respectfully join in, and
request that the Court grant, Plaintiffs’ motion to seal.


                                                      Respectfully submitted,

                                                      /s/ Joanna C. Hendon

                                                      Joanna C. Hendon
